Appeal by the alleged employer Ischua Valley Country Club, hereinafter referred to as IVCC, and its insurance carrier, from a decision of the Workmen’s Compensation Board, dated April 3, 1970, which held that the claimant’s deceased was an employee of IVCC. The board found “ on the basis of the credible evidence that an employer-employee relationship existed between William King and the Ischua Valley Country Club. The board further finds that the decedent was hired by William King as agent for the Ischua Valley Country Club and was an employee of said employer. The board finds that the Ischua Valley Country Club and its carrier, Travelers Insurance Company, are liable for payments of compensation and death benefits.” It appears to be implicit from the testimony of the employer’s representative that the work to be done at the Country Club was fully explained to King and that if King needed any further instructions or information, he would ask for it. This practice had been established when King had performed other services for the IVCC. On this record there is substantial evidence to sustain the findings of the board. Decision affirmed, with one bill of costs to respondents filing briefs. Herlihy, P. J., Greenblott, Cooke, Sweeney and Simons, JJ., concur.